Title: To George Washington from Selena Hastings, countess of Huntingdon, 20 February 1783
From: Huntingdon, Selena Hastings, countess of
To: Washington, George


                        
                            Sir
                            Bath Feby 20th 1783.
                        
                        Ill qualified as I am to pay you the various honours due to your uncommon priviledges, you must nevertheless
                            allow me to express the high esteem that so much belongs to that of your private character, & which I am but
                            Justly ambitious to acknowledge by every mark of my confidence—In this view I have taken the liberty of naming you as one
                            of my Executors for establishing a foundation in America principally intended as a College for a Mission to the Indian
                            nations—My Worthy & exceeding kind friend Mr Laurens, who obliges me by conveying this my best meant respect to
                            you, will convey also to you the more particular intentions & liberal purposes of my best moments—He will tell you
                            I have a claim to your acceptance of this as done to a relation in which you certainly stand connected with me—Washington
                            Earl Ferrers being my Father, whose mother was a Washington & whome he was named She was one that deserved
                            & will ever have the greatest honour to her memory while the family or the honours of Ferrers & Shirley
                            lasts—Should your greater engagements render my hopes for your attentions less possible than I may flatter myself you will
                            easily forgive what opinion & respect so fully must ever alike maintain to you—Mrs Washington must have my kind
                            Compts while she is ever secure of my best wishes—I have the honour & privildge of remaining Sir with great
                            respect Your Faithful & most Obt Humble Sert
                        
                            S: H:
                        
                    